276 F.Supp.2d 435 (2003)
In re: TAX LITIGATION
Nos. CIV.2000-141, CIV.2000-167, CIV. 2001-151, CIV.2001-155, CIV.2001-181, CIV.2001-196, CIV.2001-197, CIV.2001-228, CIV.2002-057.
District Court, Virgin Islands, D. St. Thomas and St. John.
August 13, 2003.

ORDER
MOORE, District Judge.
The Government of the Virgin Islands has renewed its motion to stay the portion *436 of this Court's May 12, 2003 Decree that enjoined the Government from collecting property taxes based on the unlawful assessment system presently in place. In the May 12, 2003 Decree, I suggested that the Government would be able to issue bills based on the illegal assessment values for calender year 1998 reflected in the 1999 tax bills[1] if it provided a mechanism to adjust the assessments and bills retroactively. I indicated that this could be done by giving credits for overpayment and issuing supplemental bills for underpayments once the Special Master has certified that the Territory's tax assessment system as equitably and reliably assessing real property at its actual value and all property has been reassessed from calender year 1998 forward. The Virgin Islands responded to this suggestion with the passage of Act No. 6586, which provides the aforementioned relief. The Governor signed this Act into law on July 14, 2003. Therefore, as I find that the Government has acted sufficiently to provide relief for the Territory's taxpayers and believe that the Government is entitled to collect revenue from property taxes, I shall modify the May 12, 2003 injunction in regard to all non-plaintiff taxpayers to allow the Government to issue tax bills based on the 1998 assessments reflected in the 1999 tax bills. The injunction shall remain unmodified and in full effect for all parties to this litigation.
Accordingly, it is hereby
ORDERED that the portion of the May 12, 2003 injunction prohibiting the Government from collecting property taxes based on the 1998 assessment reflected in the 1999 tax bills is LIFTED in regard to all non-plaintiff taxpayers only, and that it remains in full effect regarding all plaintiffs in this litigation.
NOTES
[1]  Although property in the Virgin Islands is assessed on a calender year basis, the assessment roll on which tax bills are issued is established as of January 15 of the following year, when the Tax Assessor determines the ownership of all properties. See 33 V.I.C. §§ 2301(a), 2405(a). Accordingly, the 1999 property tax bill was based on the 1998 assessment level.